Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 9/8/2022, has been entered into the record. 
Claims 1-3, 5-7, 10-13 and 16-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2014/0175397 A1), hereafter referred to as Lee, in view of Song et al. (CN106024834A, pub date 2016-10-12; provided on IDS received 8/29/2019), hereafter referred to as Song.

As to claim 1, Lee discloses a thin film encapsulation structure (fig 1) comprising:
a laminated layer (fig 1, laminate comprising layers 310 and 320) for encapsulating a member (organic light emitting display device 200; [0041]) to be encapsulated located on a substrate (substrate 100), the laminated layer comprising an organic layer (310) and an inorganic layer (320) alternately stacked, wherein an outermost layer of the laminated layer is the inorganic layer (320), the organic layer (310) having an inner surface facing the member (200), an outer surface opposite to the inner surface (outer surface of 310), and an end surface located between and connecting the inner surface and the outer surface and extending over a region, at a periphery of the member, of the substrate (organic layer 310 over a region at periphery of member 200 on the substrate 100); 
wherein the member to be encapsulated comprises an OLED display device (200; [0041]).
Lee does not disclose the restriction layer as claimed.  
Nonetheless, Song discloses a restriction layer (fig 2, layer 171), for positioning an organic layer (80), located between the end surface of the organic layer (end surface of 80) and a surface of the substrate (10), wherein the organic layer has one of hydrophilicity and hydrophobicity (pages 3-4), wherein the restriction layer (171) has the other of hydrophobicity and hydrophilicity (pages 3-4) and wherein a layer closest to the member (layer 170 is considered to be a part of the member) of the laminated layer is the organic layer (80),
wherein the restriction layer (171) has a bottom surface facing the substrate (10), a top surface opposite to the bottom surface, and a side surface located between the bottom surface and the top surface, the bottom surface and the top surface being parallel to the substrate (top and bottom surfaces of 171 are parallel to the substrate 10), and the end surface of the organic layer (80), as a whole (all of layer 80), contacting the top surface of the restriction layer (171), 
wherein the organic layer (80) is completely spaced apart from the substrate (10) by the member (170) to be encapsulated and the restriction layer (171), and 
wherein the restriction layer (171), as a whole is only located between the end surface of the organic layer and the substrate (entire restriction layer 171 is in the layer between the organic layer 80 and the substrate 10), and wherein an orthographic projection of the restriction layer (171) on the substrate (10) does not overlap with an orthographic projection of the member (171) to be encapsulated on the substrate (10). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the wetting layer 170 and limiting layer 171 of Song in place of only the wetting layer 330 of Lee since this will allow for forming the flat upper surface of the organic layer as desired but while also preventing the organic layer from flowing out the periphery of the member to be encapsulated. 

As to claim 2, Lee in view of Song disclose the TFE structure according to claim 1 (paragraphs above).
Song further discloses wherein the organic layer has hydrophilicity and the restriction layer has hydrophobicity (pages 3-4). 

As to claim 3, Lee in view of Song disclose the TFE structure according to claim 2 (paragraphs above).
Song further discloses wherein a material of the organic layer comprises at least one of epoxy resin, acryl, polyacrylate, polydimethyl diphenyl ether, and polypropylene (page 3). 

As to claim 17, Lee in view of Song disclose the TFE structure according to claim 1 (paragraphs above).
Lee further discloses wherein the inorganic layer comprises a ceramic material ([0063]). 
 
As to claim 18, Lee in view of Song disclose the TFE structure according to claim 17 (paragraphs above).
Lee further discloses wherein the ceramic material comprises at least one of SiO2, SiNx, SiOxNy, and Al2O3 ([0063]). 

As to claim 19, Lee discloses a method for manufacturing a thin film encapsulation structure (1, [0021]), the method comprising:
providing a substrate (100), wherein a surface of the substrate is provided with a member (200) to be encapsulated (organic light emitting display unit on display region of the array substrate 100; [0041]); and 
forming a laminated layer (310/320), for encapsulating the member (200), on the substrate (100) and the member (200), the laminated layer comprising an organic layer (310) and an inorganic layer (320) alternately stacked, wherein an outermost layer of the laminated layer is the inorganic layer (320), the organic layer (310) having an inner surface facing the member (200), an outer surface opposite to the inner surface, and an end surface located between the inner surface and the outer surface and extending over a region, at a periphery of the member, of the substrate (100),
wherein the member to be encapsulated comprises an OLED display device (200; [0041]). 
Lee does not disclose the restriction layer as claimed.  
Nonetheless, Song discloses a restriction layer (fig 2, layer 171), for positioning an organic layer (80), located between the end surface of the organic layer (end surface of 80) and a surface of the substrate (10), wherein the organic layer has one of hydrophilicity and hydrophobicity (pages 3-4), wherein the restriction layer (171) has the other of hydrophobicity and hydrophilicity (pages 3-4) and wherein a layer closest to the member (layer 170 is considered to be a part of the member) of the laminated layer is the organic layer (80),
wherein the restriction layer (171) has a bottom surface facing the substrate (10), a top surface opposite to the bottom surface, and a side surface located between the bottom surface and the top surface, the bottom surface and the top surface being parallel to the substrate (top and bottom surfaces of 171 are parallel to the substrate 10), and the end surface of the organic layer (80), as a whole (all of layer 80), contacting the top surface of the restriction layer (171), 
wherein the organic layer (80) is completely spaced apart from the substrate (10) by the member (170) to be encapsulated and the restriction layer (171), and 
wherein the restriction layer (171), as a whole is only located between the end surface of the organic layer and the substrate (entire restriction layer 171 is in the layer between the organic layer 80 and the substrate 10), and wherein an orthographic projection of the restriction layer (171) on the substrate (10) does not overlap with an orthographic projection of the member (171) to be encapsulated on the substrate (10). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the wetting layer 170 and limiting layer 171 of Song in place of only the wetting layer 330 of Lee since this will allow for forming the flat upper surface of the organic layer as desired but while also preventing the organic layer from flowing out the periphery of the member to be encapsulated. 

As to claim 20, Lee in view of Song disclose the method according to claim 19 (paragraphs above). 
Lee further discloses wherein forming the laminated layer further comprises forming an auxiliary extension layer (portion of 330 directly on top surface of member 200) on a surface, on which the organic layer (310) is to be formed, of the member (200) or the inorganic layer before forming the organic layer (310), and wherein the auxiliary extension layer and the organic layer have one of hydrophilicity and hydrophobicity (portion of layer 330 on top surface of member 200; [0066]). 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song and further in view of You (US Pub. No. 2015/0380683 A1).

As to claims 5-6, Lee in view of Song disclose the TFE structure according to claim 1 (paragraphs above).
Lee in view of Song do not disclose wherein the organic layer has hydrophobicity and wherein the restriction layer has hydrophilicity or wherein a material of the organic layer comprises at least one of polyimide and polyethyleneimine. 
Nonetheless, You discloses wherein a material of the organic layer has hydrophobicity and comprises at least one of polyimide and polyethyleneimine ([0020]), and it would have been obvious to use one of the known hydrophilic materials such as at least one of Al2O3 (as taught by You; [0020]) as the restriction layer of Lee since Al2O3 provides a very good barrier to moisture and oxygen. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to simply switch the hydrophobicity and hydrophilicity of the limiting and wetting layers of Lee in view of Song in order to obtain the effect of the invention when the material of the organic material is selected as taught by You since this will allow for good moisture blocking properties as well as cavity free coverage of the member to be encapsulated. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song and further in view of Kim et al. (US Patent No. 2018/0033998 A1), hereafter referred to as Kim.

As to claim 7, Lee in view of Song disclose the TFE structure according to claim 1 (paragraphs above).
Lee further discloses wherein the restriction layer has a thickness of overlapping ranges of about 50 to 800A ([0010]).
Lee in view of Song do not disclose wherein the restriction layer has a width of about 100 to 500um, wherein the width is considered to be the portion of the restriction layer extending directly on the substrate 100 around the boundary of the member 200. 
However, Kim further discloses wherein a restriction layer includes characteristics such as height and width that can be configured in a variety of ways depending upon the characteristics of the device ([0081]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the restriction layer of Lee in view of Song with a width in the range of about 100 to 500 micrometers considering the teaching of Kim since this result effective variable depends on the size and thicknesses of the encapsulation layers and display components and display environment, such as a display used in harsh conditions.  

Claims 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Song and further in view of Wang et al. (US Pub. No. 2017/0279080 A1), hereafter referred to as Wang.

As to claim 10, Lee in view of Song disclose the TFE structure according to claim 1 (paragraphs above).
Lee does not disclose wherein the laminated layer further comprises an auxiliary extension layer on a portion, extending along a direction parallel to a surface of the substrate, of the inner surface of the organic layer, and wherein the auxiliary extension layer and the organic layer have one of hydrophilicity and hydrophobicity. 
Nonetheless, Wang discloses wherein a laminated layer (fig 1, layer 00) further comprises an auxiliary extension layer (fig 1, layer 003) on a portion, extending along a direction parallel to a surface of a substrate (layer 003 is parallel to substrate 02), of the inner surface of the organic layer (002), and wherein the auxiliary extension layer and the organic layer have one of hydrophilicity and hydrophobicity ([0048]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the auxiliary extension layer of Wang on the laminate of Lee in view of Song since this will improve the spreadability of the organic layer on the inorganic layer thereby improving the filling effect of cracks and defects in the inorganic layers by the organic layer.  

As to claim 11, Lee in view of Song and Wang disclose the TFE structure according to claim 10 (paragraphs above).
Wang further discloses wherein the auxiliary extension layer and the organic layer have hydrophilicity ([0063] and [0073]). 
	
As to claim 12, Lee in view of Song and Wang disclose the TFE structure according to claim 11 (paragraphs above).
Lee further discloses wherein a material of the auxiliary extension layer comprises Al2O3 ([0052]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use one of the known materials for an encapsulation structure taught in Lee for the encapsulation auxiliary layer of Wang since selecting a known hydrophobic or hydrophilic material for the barrier layer was within the skill of one of ordinary skill in the art at the time the invention was made. 

As to claim 13, Lee in view of Song and Wang disclose the TFE structure according to claim 10 (paragraphs above).
Wang further discloses wherein the auxiliary extension layer and the organic layer have hydrophobicity ([0063] and [0073]). 

As to claim 16, Lee in view of Song and Wang disclose the TFE structure according to claim 10 (paragraphs above).
Lee further discloses wherein an auxiliary extension layer has a thickness of about 50 to 800A ([0022]). 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 10-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2017/0207413A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        10/17/2022